Title: To John Adams from Ward Nicholas Boylston, 21 August 1822
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton Augt. 21st 1822
				
				When I rec’d your Letter dated from Badimage Hall, I then read it, according to the meaning of the French term—but I since find by the News paper of Saturday last, that it was in plain English—no joke—but that you have carried your truely magnificent Intention into immediate effect—the object as announced in the papers do not exactly define the purport of it as your Letter Mentions—no doubt the Editor had only heard the outlines from some one not precisely inform’d of yr. plan—the particular I shall be happy to receive from you—or any one authorized by you, to favor me with it.—Haveing as I have already said consider’d both from the date of Place & Signature of your Letter that it was the offspring of your sometimes playfull Imagination—I attempted something in reply in the same way in allusion to the conduct wch Mr R was pursueing towards my beloved Fd. your Son J Q A.—and since receiveing your Letter, I begin to fear I have unwitingly, and certainly most unwarily, given you offence—This Idea sinks deep into my heart where no peace can dwell untill you absolve me, for this my Sin (of Ignorance alone—)—or say what attonement I can offer if indeed, I have offended.—I see by the Bussiness wch. Mr Secretary A. has announced to the Public that he is preparing to lay before them—I have no hope of seeing him here this season—the occasion I regret, and the dissappointment is to me severe but I hope you will not add to a still greater disappointmt by denying me the Happiness of seeing you here next month—my carriage with the same Coachman Thos Alker shall come down at any day you will fix—and attend your orders to travel as you feel able 10 to 20 miles or more as you may determine as a days ride—to wait as you once proposed at Worcester one or two days or longer, and to bring Miss Smith with you, who will be happy I am persuaded in attending you—and when here Mrs Boylston & my own exertions will be employ’d to make your sojorn as agreable as the place & our anxious desires are to render it acceptable to you—receive, and grant I beseech you the petitions of Mrs B & my self, and give answer of Peace to / your ever affectionate Cousin
				
					Ward Nichs Boylston
				
				
					PS—I omited to mention in my last, that Mrs Adams’s & yr. former acquaintance Mrs Hay & her oldest niece Miss Farnham were on a visit here to the Niece, whom you mentiond who is keeping a School here,—as far as I could I have shewn them every attention during their stay, the professed object of their visit they said was the restoration of health  they said or was fully attaind.—but I mistrust that was not the sole object—she has undertaken to solicit subscriptions for a fund to enable missionaries to travel over the Holy Land to convert the Jews to Christianity,—she solicitd my aid, but I did not contribute—persuaded that Calvanistic Doctrines would be less likely to make proselites to the Christian faith with the Jews than any other—she seem’d very fervent in her duty as a petitioner, & carries with her printed circulars from the Society of wch. she is a member; & left this place after a visit of 3 weeks to visit Shastesburry Springs and from thence down Connecticut River to Boston—where she proposes to be in a fortnight—Mrs. Boylston desires her affectionate respects to you & unites with me in our regds to judge and Mrs: Adams—and the young Ladies of the family and Miss L Smith—I find by the experiment I made last June that I shall not be able to be in Boston, or Cambridge at the approaching Commencemt.; I feel old age warning me.—and strength failing me, that I am at present unfit for crowded Hotel’s, or large assemblies; to both I must submit.  Therefore prudence jogs my my elbow, and says, “you had better keep quiet at home.”—the better reason is, I have been teazed for a month past with a slight feverish habit wch. traveling would increase;—and seeing you, here would be the best remedy I can think of.—
				
			